Title: From James Madison to William C. C. Claiborne, 17 January 1803
From: Madison, James
To: Claiborne, William C. C.


Sir,
Department of State January 17. 1803.
I duly received your letter of 25th. Novr. 1802. inclosing the letter to you from the Governor at N. Orleans, in which it was stated that the intendant in arresting the course of our trade, had acted without orders from the Spanish Government; as well as contrary to the opinion of the Governor. This communication was laid before Congress by the President. You will find by the Resolution of the House of Representatives herewith inclosed, the principles and purposes entertained by that branch of the Government on the subject of the western rights and interests of the Union. The President having them not less at heart, has with the concurrence of the Senate appointed Mr. Monroe the late Governor of Virginia as Minister Plenipotentiary and extraordinary immediately to France, and eventually if expedient to spain, where he will be joined by the respective Ministers at those places, in negociations for more effectually securing and if practicable enlarging the rights of the United States on the Mississippi and the Territories Eastward thereof, Mr. Monroe will proceed on his Mission as soon as he can make himself ready for it.
From the steps which have been taken in order to effect a revocation of the prohibiting ordinance of the Intendant, it is hoped that the stipulated channel of trade is by this time again open. Considering however the importance and urgency of the case, it has been suggested to the Spanish Minister here, that as he now knows that the Intendant had no instructions from his Government and has seen more fully the effect of this violation of Treaty on the Councils of the United States he might advantageously renew his interpositions with that officer. He has accordingly put into my hands the letter inclosed, which I beg the favor of you to forward to Mr. Hulins with a copy of this letter, by the quickest conveyance, particularly in case the right of Deposit should not have been re-established. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   On 22 Dec. 1802 Jefferson had submitted to Congress his message regarding Spanish violation of article 22 of the Treaty of San Lorenzo by the suspension of the American right of deposit at New Orleans (see JM to Jefferson, 21 Dec. 1802, and n.). On 30 Dec. he also submitted a copy of Salcedo’s 15 Nov. letter to Claiborne (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 285, 299–300; National Intelligencer, 5 Jan. 1803).



   
   See JM to Pinckney, 10 Jan. 1803, n. 3.



   
   JM probably enclosed a 17 Jan. letter from Yrujo to Morales ordering him to revoke the proclamation at once lest he involve Spain in a war (León Tello, Documentos relativos a la independencia de Norteamérica, 4:43).


